Title: To George Washington from Benjamin Tallmadge, 4 October 1780
From: Tallmadge, Benjamin
To: Washington, George


                  
                     Sir
                     North Castle Octo. 4th 1780
                  
                  I have the honor to inclose two Letters from the  which,
                     after being in pursuit of me for some days, while at Head Quarters, have just
                     come to hand. It happens they contain nothing very material.
                  Since my Arrival at this Place, I am inform’d one of our Dragoons
                     was taken, last Sunday, at Crompond. He had letters from Governor Trumbull,
                     Col. Jameson &c. for your Excellency, which if recd will prove he was
                     on the return, which I rather suppose was the Case. I have
                     the Honor to be, with great Regard, Sir, Your Excellency’s most Obedt Servt
                  
                     Benja. Tallmadge
                  
                Enclosure
                                    
                     
                        Dear Sir
                         2 October 1780
                     
                     Inclosed you have C. Jur Blank—Which I trust contains all that
                        may be known in and about 727New York. And have only to
                        mention the departure of the en 17
                        Dg from Smith Town and are now at Jerico, None
                        but Coll Ludloes Regm. is at Loyds Neck, nor none except
                        the en 17
                         Dg eastward of Jamaica a Number of Refugees have
                        built a Block House on Jesse Arthurs Farm for the purpose of cutting Wood on
                        the lands of Mr Treddle & Platt. Have just heard that 30 or 40 have
                        taken Possession of Wm Smith Farm at Mastick Neck and doth much distress his
                        Family, The latter may easily be Surprisd and retreat at your
                           leisure—Queens Rangers is at Jamaica, Let
                           725Caleb Brewster, Come on again 462
                        October the 5—In the interim am your Most Obt Hume
                        Servt
                     
                        Saml Culper
                     
                     
                        
                           Words in square brackets are translations of code.
                        
                        
                           Enclosed is a letter from Samuel Culper, Jr. to Tallmadge, 2
                              October 1780, written in invisible ink, and now illegible.
                        
                     
                     
                  
                  
               